Citation Nr: 1145506	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  05-26 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of a bilateral mammectomy, to include scar residuals.

2.  Entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected residuals of a bilateral mammectomy. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from February 1976 to January 1979; he subsequently served in the Army National Guard and Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied a compensable evaluation for residuals of a bilateral mammectomy and service connection for a psychiatric disorder.  The Veteran timely appealed those issues.

The case was initially before the Board in November 2007, at which time the above issues were denied.  The Veteran timely appealed that November 2007 Board denial to the United States Court of Appeals for Veterans Claims (Court).  During that appeal, the Veteran and the Secretary of the Department of Veterans Affairs (Secretary) jointly agreed to remand the above issues back to the Board for further development.  In a December 2008 Order, the Court vacated the November 2007 Board decision and remanded the claims for further development pursuant to the December 2008 Joint Motion for Remand.

The case was returned to the Board in October 2009, in compliance with the December 2008 Order.  It was remanded by the Board for further development at that time.  

The case has been returned to the Board at this time for further appellate review.  Unfortunately, the Board finds that additional development is again required and the appeal is once again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

With respect to the increased evaluation claim, the Joint Motion for Remand instructed that the Board consider Diagnostic Code 7626 in evaluating his residuals of a bilateral mammectomy.  Therefore, in the prior remand, the Board ordered the RO to schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected residuals of a bilateral mammectomy; such examination was performed in August 2011.  However, the August 2011 examiner did not address the criteria associated with Diagnostic Code 7626 in his examination report.  Thus, the Board finds that a remand is necessary in this case in order for an addendum opinion to be rendered, which addresses the criteria of Diagnostic Code 7626.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Also in the previous remand, the Board instructed that the RO attempt to obtain treatment records dated in 1986 and 1987, related to a court-ordered drug treatment program.  Such attempts do not appear to have been made by the RO, and those records are not currently of record.  Accordingly, the Board finds that a remand is necessary in order for attempts to obtain those records to be made.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

Additionally, the Board acknowledges that the Veteran has been incarcerated since 1996 and has not received any VA or private medical treatment since that time.  However, it is likely that he has received some medical treatment through the Arkansas Department of Corrections during his period of incarceration.  As such, those records would be potentially relevant to the current claims.  Attempts to obtain those medical treatment records, if such exist, should be made on remand.  See 38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(b), (c) (2011). 

Finally, the record includes a VA psychiatric examination dated in April 2011.  At that time, it was noted that the Veteran did not have any Axis I or II diagnoses.  However, the VA examination report does not state that the Veteran was actually examined, and it appears that only a cursory evaluation was performed.  Again, it is unclear whether the Veteran was present or if the examination was based solely on a file review.  Moreover, the clinical examination section of the report is extremely minimal and fails to note the Veteran's lay complaints.  Similarly, the medical opinion rendered by the examiner does not address the Veteran's lay statements in any way.  For these reasons, and in light of the potential for new medical treatment records as noted above, the Board finds that such an opinion is incomplete at this time.  

Given the deficiencies discussed above, the Board finds that another VA psychiatric examination should be afforded to the Veteran on remand, if possible given his incarcerated status.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the medical records pertinent to the Veteran's court-ordered drug treatment program attended in 1986 and 1987.

The RO should document its efforts to secure the records in the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file, a formal finding of unavailability should be associated with the claims file, and the Veteran should be so notified.

2.  Ask the Veteran to identify any medical treatment that he may have had for his claimed disabilities since incarceration, including with the Arkansas Department of Corrections.  After securing the necessary release forms, attempt to obtain and associate those identified treatment records with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified so that he can make an attempt to obtain those records on his own behalf.

3.  Following completion of the above to the extent feasible, the RO/AMC shall furnish the Veteran's claims file to the August 2011 VA examiner in order to provide an addendum to the August 2011 VA examination report.  

The examiner is asked to address the criteria of Diagnostic Code 7626 in the addendum opinion.  He should state whether the Veteran's mammectomy was a radical, modified radical, simple (or total), or wide local excision procedure.  If such is noted as being a simple (or total) mastectomy or a wide local excision procedure, the examiner should also state whether such is with or without significant alteration of size or form.

For purposes of the above opinion, the examiner is directed to the following definitions:  (a) Radical mastectomy means removal of the entire breast, underlying pectoral muscles, and regional lymph nodes up to the coraco-clavicalar ligament; (b) Modified radical mastectomy means removal of the entire breast and axillary lymph nodes (in continuity with the breast) with the pectoral muscles left intact; (c) Simple (or total) mastectomy means removal of all the breast tissue, nipple, and a small portion of the underlying skin, but lymph nodes and muscles are left intact; and (d) Wide local excision (including partial mastectomy, lumpectomy, tylectomy, segmentectomy and quadrantectomy) means removal of a portion of the breast tissue.  See 38 C.F.R. § 4.116, Diagnostic Code 7626, Notes (1)-(4) (2011).

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

If the August 2011 VA examiner is not available to respond, another examiner of similar qualifications may opine as to the above.  

If the August 2011 VA examiner, or any subsequent examiner, finds that the above questions cannot be answered without another VA examination, such should be scheduled and the file must be reviewed in conjunction with such examination and the examiner must respond to the questions posed above.  In such a case, the RO should document all efforts taken to arrange an examination, and if one cannot be scheduled due to the Veteran's incarceration, such should be noted in the file and communicated to the Veteran.

4.  Schedule the Veteran for a VA psychiatric examination to determine whether any current psychiatric disorder is related to service or a service-connected disability.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Such claims file review, as well as personal examination of the Veteran, should be specifically noted in the examination report.  

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders found.  The examiner should then determine whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disorder is related to military service or to a service-connected disability, to include residuals of his bilateral mammectomy.  

The examiner should specifically address the Veteran's lay statements of record that his bilateral mammectomy "makes him less of a man" and has caused him mental and emotional problems subsequent to that surgical procedure.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

The RO should document all efforts taken to assist the Veteran in arranging an examination, and if one cannot be scheduled due to the Veteran's incarceration, such should be noted in the claims file and communicated to the Veteran.

5.  In the event that another VA psychiatric examination cannot be afforded to the Veteran and such has been properly documented in the claims file as indicated above, the RO should arrange for the Veteran's claims file to be furnished to the April 2011 VA examiner in order form him to provide an addendum to the April 2011 VA examination report.

In the addendum, the April 2011 examiner is asked to state whether he examined the Veteran during the April 2011 examination.  

He is then asked to address whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disorder is related to military service or to a service-connected disability, to include residuals of his bilateral mammectomy.  In so discussing, the examiner should specifically address the Veteran's allegations that he suffers mental and emotional problems secondary to his service-connected residuals of his bilateral mammectomy, to include that such "makes him feel less than a man."

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

If the April 2011 examiner is not available for the rendering of the above addendum opinion, such must be documented in the claims file and the Veteran should be so informed.

6.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claims for increased evaluation for residuals of a bilateral mammectomy and service connection for a psychiatric disorder, to include as secondary to his service-connected residuals of a bilateral mammectomy.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


